Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2019

                                      No. 04-19-00658-CV

                             BASIC ENERGY SERVICES, L.P.,
                                      Appellant

                                                v.

                   Enedina S. LOPEZ and The Estate of Rodolfo Lopez, Jr.,
                                       Appellees

                    From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 17-08-00245CVF
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        On December 13, 2019, appellant filed an agreed motion to abate this appeal pending
completion of settlement. Appellant states that the parties have reached a settlement that
resolves all claims in this appeal and that settlement papers are being prepared and the settlement
is being funded. Appellant asks that this court abate the appeal for a reasonable period of time.
Appellant’s motion is GRANTED. It is therefore ORDERED that this appeal is ABATED for a
period of thirty days from the date of this order. It is further ORDERED that the appellant file a
motion requesting an appropriate disposition of this appeal within thirty days from the date of
this order. See Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180 (Tex. App.—San
Antonio 2001, no pet.); TEX. R. APP. P. 42.1, 43.2. All other appellate deadlines are suspended
pending further order of this court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court